Citation Nr: 9925625	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  93-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 30, 1991, 
for the award of a 30 percent rating for a skin disability 
characterized as atopic dermatitis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1981.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1991 by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein the disability 
evaluation assigned for service-connected atopic dermatitis 
was increased from 10 percent to 30 percent, effective as of 
April 30, 1991.  The veteran appealed, inter alia, the 
assignment of that effective date.  By means of Remand 
decisions promulgated in May 1996 and August 1998, the Board 
sought additional development of the record and compliance 
with due process concerns, respectively.  The case is again 
before the Board for consideration of the issue identified on 
the first page of this decision; the Board notes, in that 
regard, that other matters raised by the veteran in the 
course of the appellate process have either been adjudicated 
by the Board or deemed not to be developed for Board review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A claim for an increased rating was received by VA no 
earlier than April 30, 1991.

3.  Satisfaction of diagnostic criteria for a 30 percent 
rating for atopic dermatitis prior to April 30, 1991, is not 
shown.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
April 30, 1991, for the award of a 30 percent rating for a 
skin disorder characterized as atopic dermatitis are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a plausible claim.  He has 
not alleged that any records of probative value that may be 
obtained as to this matter, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him with regard to this claim has been satisfied 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends, essentially, that he should be granted 
an effective date earlier than April 30, 1991, for the award 
of a 30 percent rating for his service-connected atopic 
dermatitis.  After a review of the record, the Board finds 
that his contentions are not supported by the evidence, and 
that assignment of an effective date earlier than April 30, 
1991, is not appropriate.  

The basic facts are as follows.  Service connection for a 
skin disability characterized as atopic dermatitis was 
granted by the San Juan RO in a June 1982 rating decision; a 
10 percent rating was assigned, effective as of June 20, 
1981, the day following the date of the veteran's separation 
from active service.  On several occasions thereafter, claims 
for an increased rating for this disability were denied, to 
include by means of a letter from the New York, New York, RO 
on January 26, 1989.  This letter also set forth appellate 
rights and procedures.  The record does not show that a 
Notice of Disagreement was thereafter filed within the time 
period therefor; accordingly, this decision became final.  In 
January 1991 the veteran sought VA outpatient treatment for 
itching of the scalp.  On April 30, 1991, he was accorded a 
VA psychiatric examination, at which time, according to the 
examination report, "[i]t was observed that there [was] a 
dermatological condition on extremities."  He was provided 
with a special VA dermatological examination on June 27, 
1991.  In 

November 1991, as indicated above, the disability rating 
assigned for his service-connected atopic dermatitis was 
increased from 10 percent to 30 percent, effective as of 
April 30, 1991.

Under the laws and regulations governing the assignment of 
effective dates for the award of compensation, the 
appropriate effective date for the award of increases in 
disability compensation is the date of receipt of the claim 
therefor, or the date entitlement arose, whichever date is 
later.  If the claim is received within one year of the date 
that it is factually ascertainable that an increase is 
warranted, the date that it is factually ascertainable is the 
appropriate date; if the claim is received more than one year 
after that date, the date of receipt of claim is the 
appropriate date.  38 C.F.R. § 3.400(o).

In the instant case, the RO found that that entitlement to an 
increased rating for the veteran's skin disability, 
characterized as atopic dermatitis, arose on April 30, 1991; 
that is, that the reference made at the VA psychiatric 
examination to the presence of a dermatological condition on 
the extremities apparently provided a sufficient basis for 
assignment of a 30 percent rating under 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7806 (under which atopic dermatitis 
is rated as analogous to eczema).  The question that must be 
answered by the Board, accordingly, is whether the evidence 
demonstrates that the criteria for a higher rating were 
satisfied prior to April 30, 1991.

This question must be answered in the negative.  As may be 
inferred from the above discussion, the medical record shows 
that, between January 26, 1989, when the New York RO denied 
increased compensation (a determination from which the 
veteran did not appeal and which therefore became final) and 
April 30, 1991, the nature and severity of the veteran's skin 
disorder was ascertained on only one occasion - in January 
1991, when he sought treatment for itching of the scalp.  The 
report of this treatment does not show that his scalp 
problems were of such severity at that time as would warrant 
an increased rating for atopic dermatitis under 

Diagnostic Code 7806, wherein a 30 percent rating requires 
the presence of constant exudation or itching, extensive 
lesions, or marked disfigurement. 

It must be reiterated that the evidence first shows the 
presence of increased disability on April 30, 1991.  Since 
entitlement to an increased rating is premised on the date 
that such entitlement arises as demonstrated by the 
appropriate evidence, the question of whether any document 
dated prior to April 30, 1991, constitutes an informal claim 
for benefits is irrelevant.  See 38 C.F.R. § 3.155.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against finding that an 
effective date earlier than April 30, 1991, for the award of 
a 30 percent rating for a skin disability characterized as 
atopic dermatitis can be assigned.  The veteran's claim, 
accordingly, fails.


ORDER

Entitlement to an effective date earlier than April 30, 1991, 
for the award of a 30 percent rating for a skin disability 
characterized as atopic dermatitis is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

